DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 16-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui (EP 366 588 A1).  Cui shows the use of a child safety seat (200) comprising a seat shell (Fig. 1) having two sidewalls (220) respectively provided at a left and a right side of the seat shell for restricting sideways movement of a child sitting on the seat shell, the two sidewalls including a first and a second sidewall (see fig. 1).  A buffering part (110), is movably connected to the seat shell between a first position corresponding to a stowed state where the buffering part is retracted toward the first sidewall, and a second position corresponding to a deployed state where the buffering part protrudes sideways from the first sidewall, (as described in para. [0008]).  Cui further discloses the use of a retaining mechanism (112,120)  and a release mechanism (130, 140,180) including an operating device (140) that is in a seat portion of the seat shell adjacent between the two sidewalls.  Regarding claim 3, a spring (150) is coupled to the buffering part to bias it to the second position.  Regarding claims 4-6, the release mechanism includes an actuator  (130) that is coupled to the operating device (crotch strap) by a flexible linking member (180) (as shown Figs. 2 and 4).  The actuator is biased to a has a hold position for holding the buffering part in the first position (see col. 8 lines 55-59).  Regarding claim 16, a latch (121,122) locks the buffering part in the second position.  Regarding claims 17-23, the operating device is configured to release two buffering parts connected with the two sidewalls of the seat shell that are maintained by two retaining mechanisms (see col. 7 lines 27-35).  

Allowable Subject Matter
Claims 7-15 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  The examiner can normally be reached on Maxi-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
July 30, 2022